

115 HRES 526 IH: Congratulating the National Federation of Federal Employees on the celebration of its 100th anniversary and recognizing its members’ vital contributions to the United States.
U.S. House of Representatives
2017-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 526IN THE HOUSE OF REPRESENTATIVESSeptember 14, 2017Mr. Hoyer (for himself, Mr. Beyer, Mr. Ruppersberger, Mr. Delaney, Ms. Norton, Mr. Brown of Maryland, Mr. Cummings, Mr. Sarbanes, Mr. Connolly, Mr. McEachin, and Mr. Raskin) submitted the following resolution; which was referred to the Committee on Oversight and Government ReformRESOLUTIONCongratulating the National Federation of Federal Employees on the celebration of its 100th
			 anniversary and recognizing its members’ vital contributions to the United
			 States.
	
 Whereas the National Federation of Federal Employees (hereinafter referred to as NFFE) was created on September 17, 1917, as the first union in the United States to exclusively represent civil service Federal employees;
 Whereas NFFE preserves, promotes, and improves the rights and working conditions of Federal workers and other professionals through all lawful means, including collective bargaining, legislative activities, and contributing to civic and charitable organizations;
 Whereas the contributions of NFFE are noted in history through a century of achievements for the Federal labor movement including the establishment the 40-hour workweek, equal pay for equal work, payment of the first bonus, holiday pay, overtime pay, automatic cost-of-living increases for retirees, widow’s and children’s annuity benefits, expansions of life and health insurance after retirement, and numerous reforms to workforce policy and working conditions;
 Whereas NFFE members serve our country by performing critical functions throughout Government agencies including the Department of Defense, the Department of Housing and Urban Development, the Department of Veterans Affairs, the U.S. Bureau of Land Management, the U.S. Forest Service, the U.S. Park Service, the Federal Aviation Administration, the General Services Administration, the Indian Health Service, the Passport Service of the Bureau of Counselor Affairs, the Army Corps of Engineers, and others;
 Whereas through its partnership with the International Association of Machinist and Aerospace Workers and the AFL–CIO, NFFE promotes better working conditions and an improved quality of life for working families across the United States of America;
 Whereas NFFE represents over 100,000 Federal workers; and Whereas NFFE continues to ensure the voices of civil servants are properly represented: Now, therefore, be it
	
 That the House of Representatives congratulates and honors the National Federation of Federal Employees on the celebration of the 100th anniversary of its founding.
		